UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6775


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ANTHONY CHALK,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:04-cr-00657-JFA-6)


Submitted:   September 28, 2012            Decided:   November 5, 2012


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Chalk, Appellant Pro Se. Jimmie Ewing, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony    Chalk      appeals    the   district   court’s       order

denying   his   motion    under    18   U.S.C.    § 3582(c)(2)     (2006)   for

reduction of sentence.        We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.           United States v. Chalk, No. 0:04-cr-

00657-JFA-6     (D.S.C.   Mar.    29,   2012).     We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                        2